UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4124


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LLEE REON TERRY, JR., a/k/a Llee Devor Terry,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00158-NCT-1)


Submitted:   November 21, 2013            Decided:   December 16, 2013


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lisa S. Costner, LISA S. COSTNER, P.A., Winston-Salem, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Andrew C. Cochran, Special Assistant United States Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Llee    Reon     Terry     pled     guilty,     pursuant    to   a   plea

agreement, to possession of a firearm by a convicted felon, in

violation     of     18    U.S.C.   §§   922(g)(1),      924(a)(2)     (2012).      The

district     court        sentenced    Terry      to   180   months’     imprisonment.

Terry appeals, challenging his enhanced sentence under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2012).                             We

affirm.

              Terry asserts that the district court erred by relying

on his North Carolina convictions for breaking or entering, N.C.

Gen. Stat. § 14-54(a) (2011), to designate him an armed career

criminal.      Because Terry raises this claim for the first time on

appeal, our review is for plain error.                       United States v. Lynn,

592 F.3d 572, 577-78 (4th Cir. 2010).                   To establish plain error,

Terry must demonstrate that an error occurred, the error was

plain, and the error affected his substantial rights.                            Id. at

577.

              A defendant convicted of being a felon in possession

of   a     firearm    who     has     three    prior    convictions      for   violent

felonies or serious drug offenses is subject to sentencing as an

armed career criminal. *              18 U.S.C. § 924(e)(1); U.S. Sentencing


       *
       Terry does not dispute that his two North Carolina armed
robbery convictions qualify as predicate offenses.



                                              2
Guidelines Manual § 4B1.4 (2011).                    Terry contends that his prior

North    Carolina       convictions      for      breaking       or   entering      are    not

qualifying convictions for purposes of the ACCA.                           We have held

to     the    contrary       on    several     occasions.             United    States     v.

Thompson, 588 F.3d 197, 202 (4th Cir. 2009); United States v.

Thompson, 421 F.3d 278, 284 (4th Cir. 2005); United States v.

Bowden, 975 F.2d 1080, 1084-85 (4th Cir. 1992).                                The Supreme

Court’s recent decision in Descamps v. United States, 133 S. Ct.
2276    (2013),       does   not    affect     our    conclusion.         Terry’s      North

Carolina conviction for second-degree burglary also qualifies as

an ACCA predicate.                The elements of second-degree burglary in

North        Carolina     clearly      track       the     definition      of       “generic

burglary.”         Descamps, 133 S. Ct. at 2283; State v. Rick, 463
S.E.2d 182, 188 (N.C. 1995).

               We therefore discern no error, plain or otherwise, in

Terry’s       armed     career     criminal       designation.          Accordingly,       we

affirm       his   sentence.          Terry’s        pro    se    motion       to   file    a

supplemental brief is denied.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid

the decisional process.

                                                                                    AFFIRMED




                                              3